Citation Nr: 0740984	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left foot disability, 
claimed as secondary to a service-connected disability of 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on honorable active duty from August 1988 
to July 1, 1993.  He received an other than honorable 
discharge for a period of service from July 2, 1993 to May 3, 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection a left foot disability, secondary to a 
service-connected disability of mechanical low back pain.

The veteran failed to report to a Travel Board hearing 
scheduled to be held in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  In correspondence dated in August 2003, the 
veteran was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  This 
correspondence did not include VCAA notice regarding the 
evidence necessary to establish a claim on the basis of 
secondary service connection.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran received this notice in March 2006.

The veteran contends that his current left foot disability is 
causally related to his service-connected disability of 
mechanical low back pain.  

Service medical records show that the veteran was diagnosed 
with pes planus upon entering military service.  In December 
1992, the veteran complained of left foot and ankle pain, and 
stated that he twisted his left ankle often.  The assessment 
was left ankle strain.  The service medical records are 
negative, however, for any complaints, findings, or diagnosis 
of a left foot disorder.  A June 1993 reenlistment physical 
examination was silent for left foot disability, and the in 
the accompanying Report of Medical History completed by the 
veteran, not left foot complaints were noted.  The veteran's 
April 1994 separation examination for the period where he 
received an other that honorable discharge, included no 
findings related to a left foot disorder.  Post-service VA 
outpatient treatment records include a diagnosis of possible 
exostosis in October 2004, and show treatment for 
sesamoiditis during 1999.  The post-service medical records 
also note that the veteran has a leg length discrepancy. The 
veteran believes that this leg discrepancy (which manifests 
with a limp) was caused by his back disability, which in turn 
has caused his current problems with his left foot.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In the present case, no medical opinion has been provided as 
to whether the service-connected back disorder has aggravated 
the veteran's non-service-connected left foot disability, and 
if so to what degree.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for a 
disability on a secondary basis.

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his left foot disability 
since 2006.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
to determine whether his service-
connected low back disorder aggravates a 
left foot disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that 1) the left 
foot was caused by the low back 
disability; and if not, does the low back 
disability aggravate the left foot 
disorder; and, 2) if the left foot is 
aggravated by the low back disability, 
then to what extent.  Adequate reasons 
and bases for any opinion rendered must 
be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issues on appeal based on a review of 
pertinent evidence.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

